Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 20, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00683-CV



                     IN RE BEATRICE ZARATE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                        County Civil Court at Law No. 2
                              Harris County, Texas
                       Trial Court Cause No. 974,424-101

                         MEMORANDUM OPINION

      On August 11, 2015, relator Beatrice Zarate filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Theresa Chang, presiding judge of County Civil Court at Law No. 2 of Harris
County, to set aside her March 4, 2015 order granting real party interest’s motion
in limine and direct the trial court to permit relator to present evidence on claims
and affirmative defenses dismissed on summary judgment.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                     PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                         2